Citation Nr: 1125957	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an effective date prior to January 12, 2010, for the grant of special monthly compensation based on the need for aid and attendance of another person, at the amount specified in 38 U.S.C.A. § 1114(r)(2). 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied the benefit sought on appeal.  The Veteran appealed the effective date granted in that decision and the case was referred to the Board for appellate review.  


FINDING OF FACT

The Veteran was first shown to be in need of a higher level of regular aid and attendance of another person, characterized by the need for personal health-care services provided on a daily basis in his home, on January 12, 2010. 


CONCLUSION OF LAW

The criteria for additional allowance based on the need for a level of care higher than the regular aid and attendance of another person, at the amount specified in 38 U.S.C.A. § 1114(r)(2), were first met beginning on January 12, 2010.  38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation was met by way of letters from the RO to the Veteran dated June 2009 and January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran is challenging the effective date for the grant of special monthly compensation based on aid and attendance, at the rate specified in 38 U.S.C.A. § 1114(r)(2).  If, in response to notice of its decision on a claim for which VA has already provided notice under 38 U.S.C.A. § 5103, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 5103 requires that VA take proper action and issue a statement of the case if the disagreement is not resolved.  However, VA is not required to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Therefore, the Board finds that further notice is not required with regard to the Veteran's current claim.  

VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

A veteran who is in need of the regular aid and attendance of another person is entitled to special monthly compensation under 38 U.S.C.A. § 1114.  See 38 C.F.R. § 3.350(b).  As noted above, the Veteran was granted entitlement to such compensation effective from September 23, 2008.  Moreover, the Board notes that the Veteran was granted entitlement to the higher rate of aid and attendance specified at 38 U.S.C.A. § 1114(r)(2) effective from January 12, 2010.  This rate is available for veteran who have a need for personal health-care services provided on a daily basis in the veteran's home, either by a person who is licensed to provide such service or a person who provides such services under the regular supervision of a licensed health-care professional.  38 U.S.C.A. § 1114(r)(2).  

Personal health-care services that can form the basis for entitlement to a rate specified at 38 U.S.C.A. § 1114(r)(2) include, but are not limited to the following: physical therapy, administration of injections, placement of indwelling catheters, and changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a doctor of medicine, a doctor of osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision of a State.  38 C.F.R. § 3.352(b)(2). 

The Veteran first claimed entitlement to special monthly compensation based on the need for regular aid and attendance of another person in April 2009.  A July 2009 rating decision granted entitlement to special monthly compensation on this basis, at the rate established in 38 U.S.C.A. § 1114(r)(1).

In January 2010 the Veteran, through his representative, submitted a claim for entitlement to a higher level of aid and attendance allowance.  A February 2010 rating decision granted entitlement to a higher level of special monthly compensation based on the aid and attendance criteria under 38 U.S.C.A. § 1114(r)(2), effective from January 12, 2010.  The Veteran submitted a Notice of Disagreement (NOD) later that month, asserting entitlement to an effective date prior to January 12, 2010.  Specifically, the Veteran's representative argued that such entitlement was first claimed in April 2009 and supported by medical evidence from May 2009 and June 2009.  The RO issued a Statement of the Case (SOC) in July 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in August 2010.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under law administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, the Board notes that special monthly compensation is a component of the rating for service-connected disability, and the effective date of special monthly compensation is controlled by the criteria for assigning increased ratings.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies under circumstances where the evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurred after the claim was filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received an, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

After considering the entirety of the evidence of record, and applying that evidence to the law and regulations as set forth above, the Board finds that January 12, 2010 is the correct date for the grant of special monthly compensation based on aid and attendance at the amount specified in 38 U.S.C.A. § 1114(r)(2).  While the Veteran has alleged that he is entitled to an earlier effective date prior to January 12, 2010, there is no basis under the governing legal criteria to establish that an earlier effective date is warranted.

In this regard, the Board observes that the evidence of record does not show that the Veteran had need of personal health-care services provided on a daily basis in the veteran's home, either by a person who is licensed to provide such service or a person who provides such services under the regular supervision of a licensed health-care professional, until January 12, 2010.  

The Veteran, through his representative, has argued that the effective date for entitlement should be September 23, 2008, the effective date of the law establishing amyotrophic lateral sclerosis (ALS) as a presumptive disability.  This is the condition for which the Veteran has been granted special monthly compensation.  The Veteran, through his representative, has also asserted that he first claimed entitlement to this rate of compensation on April 14, 2009, and that medical documentation submitted on May 12, 2009, May 27, 2009, and June 11, 2009, support that entitlement.  

The medical evidence submitted does indicate that the Veteran is severely debilitated due to ALS.  Private treatment records from March 2007 indicate that the Veteran had difficulty speaking and walking due to his neurological dysfunction secondary to ALS.  The Veteran was admitted for a single day and discharged home on oral antibiotics.  At that time it was noted that the Veteran was able to get into a wheelchair and was in long-term care, attended by his wife.  Records from May 2007 indicate that the Veteran was confined either to bed or a wheelchair and that his wife takes care of him fulltime.  Records from October 2007 indicate that the Veteran could not walk, but that he was able to independently manage hygiene, feeding, upper body dressing, toileting, transfer to bed or chair, transfer to toilet and transfer to shower/tub.  The Veteran required maximum assistance for lower body dressing and bathing and was dependent for ambulation.  Records from September 2008 indicate that the Veteran was able to transfer from chair to toilet independently, though with difficulty.  

Additional treatment records from January 2009 show that the Veteran was diagnosed with quadriplegia.  Records from March 2009 indicate that the Veteran had severe dysarthria due to ALS and had difficulty swallowing.  A May 2009 statement from a medical provider indicated that the Veteran was unable to walk or perform activities of daily living.  In addition, the Veteran had difficulty speaking and mild problems swallowing.  In a June 2009 written statement from the Veteran's wife she reported that the Veteran has significant difficulty pulling himself into his wheelchair or onto the toilet or shower chair.  

A June 2009 VA examination report indicates that the Veteran had fecal incontinence due to his ALS.  Spasticity, rigidity and clonus of both lower extremities were also noted.  The examiner indicated that the Veteran's end-stage ALS prevents usual daily activities and that his wife was his current caregiver.

A sample letter from a physician was submitted on January 12, 2010.  In that letter, a doctor of osteopathy indicated that the Veteran requires assistance transferring in and out of bed, positioning himself correctly in his wheelchair and repositioning himself in his wheelchair.  It was also noted that complete preparation of food was required, and that assistance bathing on a daily basis and providing other hygiene were needed.  Finally, the signing physician indicated that physical therapy and daily range of motion exercises were necessary to prevent contractures and maintain muscle tone.  

While the evidence submitted prior to January 12, 2010 does show that the Veteran was severely disabled due to his advanced ALS is does not show that the Veteran had need of personal health-care service as required under 38 U.S.C.A. § 1114(r)(2).  The first evidence indicating that the Veteran requires such services is the January 12, 2010 sample letter signed by a doctor of osteopathy.  Accordingly, the Board finds that there is no evidence that it was factually ascertainable that the Veteran required daily personal health-care services in his home, either by a person who is licensed to provide such services or a person who provides such services under the regular supervision of a licensed health-care professional, prior to January 12, 2010.

Therefore, the appeal for an award of an effective date prior to January 12, 2010, for entitlement to the higher special monthly compensation rate under 38 U.S.C.A. § 1114(r)(2), is denied.  


ORDER

An effective date earlier than January 12, 2010, for the grant of entitlement to special monthly compensation based on the need for aid and attendance of another person, at the amount specified in 38 U.S.C.A. § 1114(r)(2), is denied. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


